United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 11-2086
                                    ___________

Randy Teinert,                           *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Minnesota.
Rashid Abdallah, also known as           *
Rick; Mark Davis,                        *     [UNPUBLISHED]
                                         *
             Appellees.                  *
                                    ___________

                              Submitted: October 27, 2011
                                 Filed: November 1, 2011
                                  ___________

Before MELLOY, BOWMAN, and SHEPHERD, Circuit Judges.
                         ___________

PER CURIAM.

       Randy Teinert appeals the district court’s1 dismissal with prejudice of certain
claims in his civil action. After careful review, we conclude the district court did not
abuse its discretion by denying Teinert’s motion to amend on futility grounds, see
Sprint Fidelis Leads Prods. Liab. Litig. v. Medtronic, Inc. (In re Medtronic, Inc.), 623
F.3d 1200, 1208 (8th Cir. 2010) (review standard; de novo review for legal
conclusions supporting futility of amendment); Mayer v. Countrywide Home Loans,

      1
       The Honorable Donovan W. Frank, United States District Judge for the
District of Minnesota.
647 F.3d 789, 792-93 (8th Cir. 2011) (fraud claim must allege time, place, and
content of misrepresentation under Fed. R. Civ. P. 9(b)); or by dismissing his fraud
claims with prejudice, see Springdale Educ. Ass’n v. Springdale Sch. Dist., 133 F.3d
649, 653 (8th Cir. 1998) (review standard); Pet Quarters, Inc. v. Depository Trust &
Clearing Corp., 559 F.3d 772, 782 (8th Cir. 2009) (Fed. R. Civ. P. 12(b)(6) dismissal
with prejudice is not abuse of discretion when amendment would be futile). We also
conclude that this court lacks jurisdiction to review the denial of Teinert’s
postjudgment motion for disclosure of chambers papers, because he submitted his
notice of appeal (NOA) prior to the motion’s denial and did not timely file a new or
amended NOA specifying the denial order. See Fed. R. App. P. 4(a)(4)(B)(ii) (party
must timely file new or amended NOA to appeal order that disposes of postjudgment
motion).

      Accordingly, we affirm. See 8th Cir. R. 47B
                     ______________________________




                                         -2-